Citation Nr: 0513408	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  00-22 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of a cold 
injury to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active military service from January 1946 to 
December 1946, and from September 1950 to May 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  At present, after remand to the RO for 
additional development in September 2003, the veteran's case 
is once again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Competent medical evidence of record does not relate the 
claimed residuals of a cold injury to the feet to the 
veteran's military service.


CONCLUSION OF LAW

The claimed residuals of a cold injury to the feet were not 
incurred in or aggravated by the veteran's service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via RO letters issued in December 2003, 
February 2004 and July 2004; the December 1999 rating 
decision; the August 2000 statement of the case (SOC); the 
September 2003 Board remand; and the September 2001 and 
January 2005 supplemental statements of the case (SSOCs).  In 
addition, the RO letters issued in December 2003, February 
2004 and July 2004, and the January 2005 SOC, also provided 
the veteran with specific information concerning the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

In this regard, the Board notes the initial AOJ decision was 
made in December 1999 before January 2005, the date the last 
VCAA notification was sent to the veteran.  However, in 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters, the SOC, and the SSOCs, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the veteran's claim discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted on a 
presumptive basis for certain listed diseases, such as 
arthritis, if manifested to a compensable degree within a one 
year period of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

In this case, the veteran contends that he suffers from the 
residuals of a cold injury to the feet sustained during his 
service in Korea.  In this respect, the Board notes that one 
of the veteran's DD Forms 214 shows he received the Korea 
service medal during his active service from September 1950 
to May 1952.  

The Board notes that the National Personnel Records Center 
(NPRC), in response to a VA request for the veteran's service 
records, reported that the veteran's records may have been 
destroyed in the fire at the Records Center in 1973.  All 
searches for alternative sources or records have been 
fruitless.  Nonetheless, the claims file includes some of the 
veteran's service medical records, including the December 
1946 and the May 1952 discharge examination reports.  These 
reports are negative for any evidence that the veteran 
suffered from any problems of the feet or of any residuals of 
a cold injury to the feet.

The post-service medical evidence includes July 1999 VA 
treatment records from the Tuscaloosa VA Medical Center 
(VAMC), which note the veteran wanted a complete physical 
examination.  At this time, he did not have any specific 
complaints, other than bad feet and arthritis.

Private medical records dated from 1966 to 1999 describe the 
treatment the veteran received for various complaints, 
including swelling of multiple joints to include the elbows, 
knees, wrists; and for rheumatoid arthritis.  Specifically, a 
September 1983 radiology report shows the veteran had a 
marked abnormal study which the examiner believed was 
consistent with arthritis involving almost all joints.  And, 
April 1992 notations show the veteran reported problems with 
fluid in the knees about once a month, and that his problems 
began in 1985.  He also complained of stiffness of the knees, 
shoulders and hips.  The veteran was diagnosed with 
rheumatoid arthritis, poly.

January 2004 VA podiatry consultation notes show the veteran 
was diagnosed with bunion deformities, and hammertoes 
deformities.  And, January 2004 x-rays show he had advanced 
inflammatory arthropathy of the feet, with mild degree of 
posterior and plantar calcaneal spurring, and generalized 
bony demineralization with neurovascular calcification.

A January 2004 VA examination report indicates the veteran is 
74 years old, and walks with a limp and a slow gait.  Upon 
examination, he was diagnosed with chronic painful feet due 
to rheumatoid arthritis involving the feet, and chronic 
rheumatoid arthritis of the hands and feet with rheumatoid 
nodules of the feet controlled on Methotrexate.  In the 
examiner's opinion, it was not at least as likely as not that 
the veteran's residuals of cold injury to the feet became 
manifest during his active duty, were incurred in or 
aggravated during his active service, became manifest to a 
compensable degree within one year of his discharge from 
service, or are otherwise related to his active service.

Upon a review of the evidence, the Board finds that a grant 
of service connection for the claimed residuals of a cold 
injury to the feet is not warranted.  The evidence fails to 
include any objective medical evidence which tends to support 
the veteran's contentions.  As a matter of fact, the 
aforementioned January 2004 VA examination report 
specifically notes that the veteran's actual diagnosis is 
rheumatoid arthritis.  As well, the examination report notes 
that the claimed residuals of a cold injury to the feet were 
not incurred in or aggravated by service, or became manifest 
within a year of his discharge from service.

The Board has considered the veteran's arguments that the 
claimed residuals of a cold injury to the feet are related to 
his active service, including his service in Korea.  In this 
respect, the Board finds that, although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Furthermore, 
other than his own assertions, the veteran has not submitted 
any objective medical evidence which tends to support his 
claim.  

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed residuals of a cold injury to the feet were 
not incurred in or aggravated by service, given that the 
evidence of record is completely devoid of evidence 
supporting the veteran's contentions.  As such, the Board 
finds that the evidence is not in at least relative 
equipoise, and that the reasonable doubt rule is not for 
application in this case.  The veteran's claim of service 
connection for the residuals of a cold injury to the feet is 
denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991). 


ORDER

Service connection for the residuals of a cold injury to the 
feet is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


